Citation Nr: 1732373	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  16-28 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for fecal leakage, to include as secondary to diabetes mellitus type, II.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for frequent urination and leakage, to include as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for a bilateral eye disability, claimed as blurry vision, to include as secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for poor circulation in the bilateral lower extremities, to include as secondary to diabetes mellitus, type II.
7.  Entitlement to service connection for peripheral neuropathy in the bilateral lower extremities, to include as secondary to diabetes mellitus, type II.

8.  Entitlement to service connection for peripheral neuropathy in bilateral upper extremities, to include as secondary to diabetes mellitus, type II.


INTRODUCTION

The Veteran had active service from February 1964 to January 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the duty to assist, VA must obtain records of relevant medical treatment or examination at VA facilities.  38 U.S.C.A. § 5103A (c)(2) (West 2015).  The May 2016 statement of the case, in part, referenced electronic review of treatment records from the Oklahoma City VA Medical Center (VAMC), which is part of the Oklahoma City VA Health Care System, from August 2012 through August 2015.  These VA treatment records are associated with the claims file.  The May 2016 statement of the case also, in part, referenced electronic review of treatment records from the Muskogee VAMC and McAlester and Hartshorne Community Based Outpatient Clinics, which are part of the Eastern Oklahoma VA Health Care System, from November 2005 through April 2016.  However, only VA treatment records from the Muskogee VAMC, and associated outpatient clinics, dated from July 2011 to April 2016 are of record.  Thus, VA treatment records from the Muskogee VAMC, and associated outpatient clinics, dated from November 2005 to July 2011 are not of record.  Furthermore, in a February 2015 Report of General Information, the Veteran confirmed he likely first received VA treatment in November 2005.  Because the Board is not able to access VA treatment records unless they are associated with the record before the Board, a remand is required to ensure complete appellate review.  38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c)(2) (2016), Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

Additionally, with respect to the claims for service connection for an eye disability and frequent urination and leakage, in October 2014, an eye conditions disability benefits questionnaire and a urinary tract conditions disability benefits questionnaire were obtained.  The October 2014 eye conditions disability benefits questionnaire endorsed diagnoses of nuclear sclerosis, cataract OS, and pseudophakia.  The October 2014 urinary tract conditions disability benefits questionnaire endorsed diagnoses of urinary frequency and urinary incontinence.  Upon review, the Board finds these disability benefit questionnaires are inadequate for purposes of determining service connection as neither one provided a nexus opinion for the Veteran's eye or urinary disabilities on a direct incurrence basis.  In this regard, with respect to an eye disability, an October 1966 service treatment record endorsed a diagnosis of traumatic conjunctivitis.  With respect to a urinary disability, service treatment records, including in August 1966 and November 1966 noted complaints of urethral discharge.  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to obtain a nexus opinion for these claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all of the Veteran's VA treatment records, to include from the Eastern Oklahoma VA Health Care System, from November 2005 to July 2011, as well as any updated records from the Eastern Oklahoma VA Health Care System, since April 2016, and from the Oklahoma City VA Health Care System, since August 2015.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, request a VA addendum opinion from the examiner who provided the October 2014 eye conditions disability benefits questionnaire.  If the examiner is not available, request the VA addendum opinion from a suitable substitute.  Provide a copy of this remand and the claims file to the examiner for review.  If deemed necessary by the examiner in order to provide the requested opinion, the Veteran should be scheduled for an examination and properly notified of such.  The examiner is asked to address the following:

Whether it is at least as likely as not (50 percent probability or more) that any diagnosed eye disability shown currently, proximate to, or during the pendency of the appeal (to include nuclear sclerosis, cataract OS and pseudophakia), was present in service, was caused by service, or is otherwise etiologically related to service, with consideration of the October 1966 service treatment record which endorsed a diagnosis of traumatic conjunctivitis. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

3.  Request a VA addendum opinion from the examiner who provided the October 2014 urinary tract conditions disability benefits questionnaire.  If the examiner is not available, request the VA addendum opinion from a suitable substitute.  Provide a copy of this remand and the claims file to the examiner for review.  If deemed necessary by the examiner in order to provide the requested opinion, the Veteran should be scheduled for an examination and properly notified of such.  The examiner is asked to address the following:

Whether it is at least as likely as not (50 percent probability or more) that any diagnosed urinary disability shown currently, proximate to, or during the pendency of the appeal (to include urinary frequency and urinary incontinence), was present in service, was caused by service, or is otherwise etiologically related to service, with consideration August 1966 and November 1966 service treatment records which noted complaints of urethral discharge. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

4.  Thereafter, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

ATTORNEY FOR THE BOARD	M. Espinoza, Associate Counsel

Copy mailed to:  Oklahoma Department of Veterans Affairs

